Citation Nr: 1623055	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-21 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased evaluation for status post fracture of the right tibia and fibula with deformity of the tibia and fibula, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had honorable service from April 1970 to January 16, 1977.  He then served from January 17, 1977 to August 1979 and was discharged under conditions other than honorable. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In August 2011, the Veteran testified at a Board video conference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder.  In February 2016, the Veteran was informed that the VLJ who conducted his hearing was no longer able to participate in a decision on appeal and afforded the Veteran an opportunity for a new Board hearing before another VLJ.  However, that same month, the Veteran responded that he did not wish to appear at another Board hearing.  As such, there are no outstanding hearing requests in connection with this issue.  

In February 2012, the Board remanded the case for additional development.  Following completion of the requested action, as well as a continued denial of the Veteran's claim, his appeal was returned to the Board for further appellate review.

In February 2015, the Board denied an increased rating for status post fracture of the right tibia and fibula with deformity of the tibia and fibula.  The Veteran appealed this issue to the Court of Appeals for Veterans Claims (Court).  In December 2015, the Court, pursuant to a Joint Motion for Partial Remand (JMPR), vacated the Board's decision and remanded this issue for further development.  

The Board also denied the issue of entitlement to an initial compensable evaluation for spleen contusion, but the Veteran no longer wished to pursue this claim.  As such, the JMPR stated that this issue was not presently before the Court and should be considered abandoned.  The Board further granted a 10 percent evaluation for the Veteran's mouth injury and determined that a separate disability rating for anterior crural (femoral) atrophy was warranted.  The JMPR also found that these determinations should not be disturbed by the Court.  

The Board also remanded the issues of entitlement to service connection for a right hip disorder, to include as secondary to service-connected status post fracture of the right tibia and fibula with deformity of the tibia and fibula, and entitlement to a total disability rating based on individual unemployability (TDIU) for further development.  As it does not appear that the Agency of Original Jurisdiction (AOJ) has completed the requested development, these issues are not currently before the Board and will be addressed in a later decision, if necessary.  

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files associated with the Veteran's claim.  These records have also been considered in association with the Veteran's claim.   

Pursuant to the JMPR, the appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the issue of an increased evaluation for status post fracture of the right tibia and fibula with deformity of the tibia and fibula, the JMPR found that the Board had erred in relying upon a March 2012 VA examination.  In this regard, the JMPR determined that the examination was inadequate for rating purposes as it did not address the Veteran's additional functional impairment as a result of flare-ups of his right knee disability in accordance with Mitchell v. Shinseki, 25 Vet. App. 32.  In this regard, at the VA examination, the Veteran reported flare-ups of right leg pain after a lot of standing and walking causing him to get off his feet and rest.  The JMPR provided that the examiner did not discuss whether the noted flare-ups resulted in additional functional loss as required by Mitchell.  25 Vet. App. at 43-44. Thus, in accordance with the JMPR, the Board finds that a new VA examination is necessary to address the severity of the Veteran's service-connected status post fracture of the right tibia and fibula with deformity of the tibia and fibula.   

Moreover, in light of the need to remand, the RO should obtain any current VA treatment records from March 2012 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from March 2012 to the present.

2.  Arrange for the Veteran to undergo VA orthopedic examination to assess the severity his status post fracture of the right tibia and fibula with deformity of the tibia and fibula.

3.  After the above development, the issue on appeal should be readjudicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



